DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment to the claims, filed on November 6, 2020, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on November 6, 2020 is acknowledged and is answered as follows. 
Applicant’s arguments, see pp. 9 and 10, with respect to the rejection of claim 1 and its dependent claims, have been considered but are moot because the arguments do not apply to the current rejection. Previous claim rejections have been rendered moot.
Applicant’s arguments, see pg. 10, with respect to the rejection of claims 7 and its dependent claims have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot. 
Applicant’s arguments, see pp. 11 and 12, with respect to the rejection of claims 21 and its dependent claims have been fully considered but they are not persuasive in view of the following updated claim rejections.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "a second with", emphasis added.  As best understood by the examiner, this appears to be a grammatical error. It is treated that the limitation is "a second width" to indicate a measurement of something to be consistent with the subject matter found in claim 25 in relations to "a first width". On the other hand, it is unclear what "a second with" is supposed to be referring to should the examiner's understanding is not correct. 
	
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al. (USP App. Pub. No. US 2009/0166881 A1), hereinafter as Balakrishnan.

Regarding claim 1, figs. 1 - 12 of Balakrishnan discloses a method of forming an interconnect structure for an integrated circuit device (100), comprising:
forming a conductive line layer (111) over a semiconductor substrate (102), wherein the conductive line layer comprises a metal line (¶ 23);
forming a conductive pillar (110) on and in contact with the metal line;
depositing a dielectric layer (702 as seen in fig. 7) over the conductive line layer to cover the conductive pillar (as seen in fig. 7) and be in direct contact with a sidewall of the conductive pillar (702 is in direct contact with a vertical side of 110 as seen in fig. 7);
etching the dielectric layer (702 becoming 112 as seen in figs. 8 - 11) to form a trench (a portion of 1204 cutting into 112 where 1206 points to as seen in fig. 12), wherein the conductive pillar is exposed through the trench (a portion of 110 exposed in a portion of 1204); and
filling the trench with a first conductive material (¶ 41: ¶ 23) to form a conductive line (120).

Regarding claim 25, Balakrishnan discloses the method as claimed in claim 1, fig. 12 of Balakrishnan discloses wherein a bottom of the trench has a first width (full horizontal width of 1204 coplanar with the top surface of 110) greater than a second width of a topmost surface of the conductive pillar (exposed width of top surface of 110 in 1204).

Regarding claim 26, Balakrishnan discloses the method as claimed in claim 1, Balakrishnan discloses wherein a middle surface of the dielectric layer (top surface of 112 exposed at 1206 as seen in fig. 12) between a top surface (top most surface of 702 over 110 as seen in fig. 7) and a bottom surface of the dielectric layer (bottom most surface of 702 over 202 as seen in fig. 7) is exposed and substantially level with a top surface of the conductive pillar after etching the dielectric layer (top surface of 112 exposed at 1206 is substantially level with top surface of 110, where substantial is considered to be nearby such location without a significant measurable distance required).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (USP App. Pub. No. US 2007/0020829 A1), hereinafter as Hotta.

Regarding claim 21, figs. 1 - 21 of Hotta discloses a method of forming an interconnect structure for an integrated circuit device, comprising:
forming a conductive line layer (16 or 19) over a semiconductor substrate (1), wherein the conductive line layer comprises a metal line (¶ 60: tungsten; ¶ 63: copper (Cu)) electrically connected to an active region (11 or 12) of the semiconductor substrate;
forming an etch stop layer (21 and/or 22) over the conductive line layer;
forming a bottom anti-reflective coating (BARC) layer (25) over the etch stop layer;
forming an opening (27) in the etch stop layer (27 a seen in fig. 9; it is noted that 21 and/or 22 fulfills the claimed etch stop layer even though it's etched and does not stop an etching process) and the BARC layer (27 as seen in fig. 5) to expose the metal line (19);
forming a conductive pillar (33) in the opening, wherein a bottommost surface of the conductive pillar has a first width (bottommost surface width of 33 in 27) greater than (¶ 14; also as seen in fig. 10) a second width of a topmost surface of the metal line (topmost surface width of 16);
removing the BARC layer (¶ 68);

forming a conductive line (43) on the conductive pillar in the dielectric layer, wherein the conductive line is electrically connected to the conductive pillar (as seen in fig. 14).
It is noted that the processing steps of Hotta are not sequential as rejected above. However, in view of MPEP § 2144.04(IV)(C), selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.

Regarding claim 22, Hotta discloses the method as claimed in claim 21, Hotta discloses wherein a top width of the conductive pillar (top surface of 33 in 32) is larger than a bottom width of the conductive pillar (bottom surface of 33 in 27).

Regarding claim 23, Hotta discloses the method as claimed in claim 22, Hotta discloses wherein a top width of the conductive line is larger (top surface of 43 in 42) than a bottom width of the conductive line (bottom surface of 43 in 38).

Regarding claim 24, Hotta discloses the method as claimed in claim 21, Hotta discloses further comprising forming a contact structure layer (9) between the substrate and the conductive line layer, wherein the contact structure layer comprises a contact electrically connected to the conductive line layer (¶ 57).

Allowable Subject Matter
Claims 2 - 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious the subject matter of claims 2 - 5.
Claims 7 - 9 and 11 - 16 are allowed.
Pursuant to M.P.E.P. § 1302.14(I) and 37 C.F.R. § 1.104(e), the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 C.F.R. § 1.111(b) and (c), and applicable 37 C.F.R. § 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818